Citation Nr: 0019260	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  00-12 767	)	DATE
	)
	)


THE ISSUE

Eligibility to payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from April 1942 to May 1943.


FINDINGS OF FACT

1.  In July and October 1988 rating decisions, the Department 
of Veterans Affairs (VA) Regional Office (RO) confirmed and 
continued the assignment of a 20 percent rating for 
arthralgia of the shoulders.  Notice of disagreement for the 
determination was received in February 1989.

2.  In September 1991 the Board of Veterans' Appeals (Board) 
affirmed the RO's determination, denying entitlement to an 
increased rating in excess of 20 percent for arthralgia of 
the shoulders.  

3.  In January 1992 the veteran and attorney entered into an 
attorney-client relationship, and executed a fee agreement.  
The fee agreement provided that the attorney would be paid 
for services rendered on a contingency basis of 20 percent of 
past-due benefits awarded, which were to be paid from VA 
directly to the attorney.

4.  In 1994, the veteran revoked the attorney's right to 
representation.

5.  In January 1995 the RO granted an increased rating of 30 
percent for arthralgia of the right shoulder and 20 percent 
for arthralgia of the left shoulder, effective February 1988.  

6.  In March 1997, the Board found that past-due benefits 
resulting from the increased ratings were payable to the 
attorney, effective from March 1, 1988 to January 24, 1995.

7.  In July 1997 the Board remanded the matters for 
additional development.

8.  By a July 1999 rating action, the RO increased the right 
shoulder disability to 40 percent and the left shoulder 
disability to 30 percent, effective March 26, 1998.

9.  The payment of attorney's fees in the amount of 20 
percent resulting from the grant of an increased rating to 40 
percent for arthralgia of the right shoulder and to 30 
percent for arthralgia of the left shoulder, effective March 
26, 1998, is excessive and unreasonable.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and the attorney as to representation before VA 
may be executed have been met.  38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).

2.  The fee agreement, to the extent that it provides that 
attorney fees in the amount equal to 20 percent of past-due 
benefits resulting from the grant of an increased rating to 
40 percent for arthralgia of the right shoulder and to 30 
percent for arthralgia of the left shoulder effective March 
26, 1998, is excessive and unreasonable.  38 U.S.C.A. § 
5904(c)(3) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(e) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In July and October 1988 rating decisions, the VARO confirmed 
and continued the assignment of a 20 percent rating for 
arthralgia of the shoulders.  The RO received notice of 
disagreement in February 1989, and the veteran perfected an 
appeal therefrom.  In September 1991 the Board, inter alia, 
denied entitlement to an increased evaluation in excess of 20 
percent for arthralgia of the shoulders.  

The veteran appealed to United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court).  By a February 1993 
memorandum decision, the Court, in pertinent part, vacated 
the Board's decision and remanded the matter for further 
proceedings.  

In January 1992, the attorney and veteran entered into an 
attorney-client relationship, and executed a contingency fee 
agreement.  The fee agreement provided that the attorney 
would received 20 percent of any past-due benefits awarded, 
and that payment would be made to the attorney directly from 
VA.  The agreement contained the veteran's and attorney's 
names and signatures.  It did not reflect the veteran's 
claims file number.  The record also shows that the agreement 
was filed at the Board in April 1993.  In May 1993, the 
attorney submitted a brief on the veteran's behalf, and on 
appellate review in August 1993 the Board remanded the matter 
for additional development.  

In August 1994, the veteran revoked power of representation 
from the attorney because of the attorney's appointment to a 
federal judgeship.  

In January 1995, the RO increased the 20 percent rating for 
bilateral shoulder arthralgia to 30 percent on the right and 
20 percent on the left, effective February 22, 1988.

In March 1995 the veteran again told VA that the appellant 
was his attorney of record but because he had recently 
accepted a federal judgeship he could no longer represent 
him.  

By written correspondence dated in June 1995, the RO informed 
the veteran of the January 1995 award and reminded the 
veteran of the attorney fee agreement providing for the 
payment of attorney fees from VA directly from past-due 
benefits.  The RO told the veteran that the maximum amount of 
past due benefits resulting from the award was computed as 
$27,148.00 and twenty percent of that amount is $5,429.60.  
The 20 percent amount would be withheld pending a Board 
determination.

In July 1995, the veteran reiterated that the attorney no 
longer represented him on his claim, and in January 1997 the 
attorney wrote that he was appointed to a federal judgeship 
in April 1994 and he had represented the veteran in 1991 and 
1992.  

By a March 1997 Board decision, eligibility for direct 
payment by the VA of the attorney fees totaling no more than 
20 percent of past-due benefits from March 1, 1988, to 
January 24, 1995, from the RO's January 1995 grant of a 
30 percent rating for a right shoulder disability, with a 
separate 20 percent rating for a left shoulder disability was 
awarded.

In July 1997 the Board remanded, inter alia, the issues of 
entitlement to an increased rating in excess of 30 percent 
for arthralgia of the right shoulder and in excess of 20 
percent for arthralgia of the left shoulder. 

In July 1999 the RO increased the 30 percent rating for 
arthralgia of the right shoulder to 40 percent and increased 
the 20 percent rating for the arthralgia of the left shoulder 
to 30 percent, each effective March 26, 1998.  

In March 2000 the RO told the veteran of the awarding of the 
increased ratings.  The veteran was also told that the record 
contained an attorney fee agreement which provides for the 
payment of attorney fees by VA directly from past-due 
benefits.  The maximum amount of past-due benefits resulting 
from the award had been computed as $3,292.00 through 
December 31, 2000.  Twenty percent of the maximum amount of 
past-due benefits is $658.40, as the maximum attorney fee 
payable from past-due benefits may not exceed 20 percent.  
The veteran was advised that the matter was being transferred 
to the Board and advised of applicable law and regulation as 
well as his due process rights.  

In April 2000 the veteran wrote that the attorney had not 
worked on his claim since 1991-1992, and that payment of 
attorney fees from past-due benefits was not warranted. 

Law and Regulations

Section 5904, Title 38 of the United States Code provides 
except as provided in paragraph (3), in connection with a 
proceeding before the Department with respect to benefits 
under laws administered by the Secretary, a fee may not be 
charged, allowed, or paid for services of agents and 
attorneys with respect to services provided before the date 
on which the Board first makes a final decision in the case.  
Such a fee may be charged, allowed, or paid in the case of 
services provided after such date only if an agent or 
attorney is retained with respect to such case before the end 
of the one-year period beginning on that date.  The 
limitation in the proceeding sentence does not apply to 
service provided with respect to proceedings before a court.  
38 U.S.C.A. § 5904(c)(1).

Applicable regulation provides attorneys-at-law may charge 
appellants for their services only if (1) a final decision 
has been promulgated by the Board with respect to the issue 
or issues, involved (fees may not be charged, allowed, or 
paid for services provided before the date of the Board's 
decision); (2) the Notice of Disagreement which preceded the 
Board decision with respect to the issue or issues, involved 
was received by the agency of original jurisdiction on or 
after November 18, 1988; (3) and the attorney-at-law or agent 
was retained not later than one year following the date that 
the decision by the Board with respect to the issue or 
issues, involved was promulgated.  38 C.F.R. § 20.609(c).

The agreement for the payment of fees for services of 
attorneys-at-law must be in writing and signed by the veteran 
and attorney-at-law.  The agreement also must include the 
names of the veteran and attorney, the applicable VA file 
number, and the specific terms under which the amount to be 
paid for the services of the attorney-at-law will be 
determined.  In addition, a copy of the agreement must be 
filed with the RO and Board within 30 days of its execution.  
38 C.F.R. § 20.609(g) and (h)(4).

Although the attorney may charge the veteran for legal 
services provided and even though the record shows that the 
parties have entered into a valid fee agreement, VA law also 
provides that the fees permitted for services of an attorney 
must be "reasonable," see 38 C.F.R. § 20.609(e), and in 
accordance with applicable law and regulation, the veteran 
and attorney must be apprised of this regulation and provided 
with the opportunity to submit additional evidence and 
argument.  38 C.F.R. § 20.609(i).

As noted above, fees permitted for services of an attorney 
admitted to practice before VA must be reasonable.  They may 
be based on a fixed fee, hourly rate, a percentage of 
benefits recovered, or a combination of such bases.  
38 C.F.R. § 20.609(e).  Factors considered in determining 
whether fees are reasonable include: (1) the extent and type 
of service the representative performed; (2) the complexity 
of the case; (3) the level of skill and competence required 
of the representative in giving the services; (4) the amount 
of time the representative spent on the case; (5) the results 
the representative achieved, including the amount of any 
benefits recovered; (6) the level of review to which the 
claim was taken and the level of review at which the 
representative was retained; (7) rates charged by other 
representatives for similar services; and (8) whether, and to 
what extent, the payment of fees is contingent upon the 
results achieved.  38 C.F.R. § 20.609(e).  Fees which total 
no more than 20 percent of any past-due benefits awarded are 
presumed reasonable.  38 C.F.R. § 20.609(f).

Subject to the above-discussed applicable criteria, the 
veteran and an attorney-at-law may enter into a fee agreement 
providing that payment for the services of the attorney-at-
law will be made directly to the attorney-at-law by VA out of 
any past-due benefits awarded as a result of a successful 
appeal to the Board or an appellate court or as a result of a 
reopened claim before VA following a prior denial of such 
benefits by the Board or an appellate court only if the 
following criteria are met:  (1) the total fee payable 
(excluding expenses) does not exceed 20 percent of the total 
amount of the past-due benefits awarded; (2) the amount of 
the fee is contingent on whether or not the claim is resolved 
in a manner favorable to the claimant, i.e., if all or any 
part of the relief sought is granted; and (3) the award of 
past-due benefits results in a cash payment to a claimant 
from which the fee may be deducted.  38 U.S.C.A. § 5904(d); 
38 C.F.R. § 20.609(h).

It is also noted that "past-due benefits" means a 
nonrecurring payment resulting from a benefit, or benefits, 
granted on appeal or awarded on the basis of a claim reopened 
after a denial by the Board or the lump sum payment which 
represents the total amount of recurring cash payments which 
accrued between the effective date of the award, as 
determined by applicable laws and regulations, and the date 
of the grant of the benefit by the agency of original 
jurisdiction, the Board, or an appellate court.  Id.

Analysis

At the outset, it is acknowledged that the requisite criteria 
prescribed in 38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c) 
have been met.  In September 1991 the Board denied 
entitlement to an increased rating in excess of 20 percent 
for arthralgia of the shoulders, and notice of disagreement 
for that decision was received in March 1989, subsequent to 
November 18, 1988.  It is also noted that the veteran 
retained the attorney in January 1992, within a year of the 
September 1991 Board decision.  38 C.F.R. § 20.609(c).

The Board also notes that the veteran and attorney 
substantially complied with requisite criteria of 
38 C.F.R. § 20.609(g) and (h)(4).  Even though the January 
1992 fee agreement does not contain the veteran's VA file 
number and a copy of the agreement was not received at either 
the RO or Board within 30 days of its execution, the record 
shows that the fee agreement reflects the name of the veteran 
and the attorney and specifies the terms under which the 
amount to be paid would be determined.  Additionally, the 
agreement was filed at the Board in April 1993.  Thus, 
liberally applied, the criteria of Section 20.609(g) and 
(h)(4) have been met.  Id.

As previously noted, in 1994 the veteran revoked the 
attorney's representative authority.  See 38 C.F.R. § 20.607 
(1999).  Nevertheless, the Office of General Counsel has held 
that current representation is not a statutory or regulatory 
prerequisite to VA's payment of attorney fees from past-due 
benefits.  See VAOGCPREC. 22-95 (September 28, 1995).  
VAOGCPREC. 22-95 provides that the fact that an attorney no 
longer represents a veteran does not bar VA from directly 
paying fees from past-due benefits to the attorney, provided 
all other statutory and regulatory requirements for payment 
of fees, as well as other terms of the fee agreement, are 
met.  Id.

In light of the foregoing and given the fact that the 
requisite criteria of 38 C.F.R. § 20.609(c) have been met, 
the Board must determine whether the requisite criteria of 38 
C.F.R. § 20.609(e) have been met.  That provision provides 
that fees permitted for service of an attorney admitted to 
practice before VA must be reasonable.  Id.  At the outset, 
the Board acknowledges that the parties entered into a valid 
fee agreement in January 1992 providing for the payment of a 
20 percent contingency fee upon the successful completion of 
the claim and awarding of past-due benefits.  The Board is 
also aware of VA regulation providing that fees which total 
no more than 20 percent of any past due benefits are presumed 
reasonable.  38 C.F.R. § 20.609(f).  However, even where this 
presumption attaches, it is not absolute.  See generally 38 
C.F.R. § 20.609(i) (The Board may review expenses charged by 
a representative upon the motion of the claimant or appellant 
and may order a reduction in the expenses charged if it finds 
that they are excessive or unreasonable in light of the 
standards set forth in paragraph (e) of this section.).  
Accordingly, the ultimate disposition of this case rests upon 
whether payment of the attorney fees agreed upon in the 1992 
fee agreement are reasonable, in light of the fact that 
subsequent to 1994 the veteran terminated the attorney-client 
relationship.  38 C.F.R. § 20.609(e).

Regarding this matter, when considering factors prescribed in 
20.609(e), the Board finds that a payment of 20 percent of 
past due benefits, resulting from granting of an increased 
rating to 40 percent for arthralgia of the right shoulder and 
30 percent for arthralgia of the left shoulder is excessive 
and unreasonable.  Here the facts show in 1994 the veteran 
revoked the attorney's authority to act, and that since that 
revocation, the record is devoid of any evidence showing that 
the attorney spent any time on the veteran's claim, e.g., the 
attorney has filed no arguments, briefs, or informal hearing 
presentations on the veteran's behalf.  The Board also notes 
that the record suggests that the awarding of the increased 
ratings in July 1999 was based on increased symptomatology 
reflected on examination conducted in March 1998, many years 
after the veteran revoked the attorney's representative 
authority.  Further, the attorney filed no argument for an 
increased rating to prompt that increase.  The attorney also 
has not filed an argument for eligibility to payment of 
attorney fees with respect to this matter.  In consideration 
of the foregoing and the absence of any evidence to the 
contrary, the Board finds that, in this matter and only in 
this matter, the 20 percent contingent fee is unreasonable 
and excessive.  Thus, the requisite criteria for eligibility 
for payment of attorney fees are not met.  

Finally, the Board is cognizant of the ongoing nature of the 
veteran's appeal.  The veteran continues to pursue claims of 
entitlement to increased ratings with regard to the 
aforementioned matters, see AB v. Brown, 6 Vet. App. 35 
(1993), and with regard to other matters.  Since the veteran 
could potentially be awarded additional past-due benefits in 
the future with respect to those claims, the Board is 
compelled to clarify that the impact of this decision is 
limited exclusively to the above-discussed eligibility for 
attorney fees for the past-due benefits awarded prior to this 
decision.  It is not intended to affect future Board 
dispositions, if any, of the eligibility for the payment of 
additional attorney fees from any future award of past-due 
benefits resulting from subsequent decisions rendered in any 
ongoing appeal.


ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's past-due benefits 
resulting from the grant of an increased rating to 40 percent 
for arthralgia of the right shoulder and to 30 percent for 
arthralgia of the left shoulder by the July 1999 rating 
decision should be paid to the attorney.



		
	V. L. Jordan
Member, Board of Veterans' Appeals

 


